Fourth Court of Appeals
                                        San Antonio, Texas
                                                  July 7, 2021

                                            No. 04-21-00244-CV

IN RE ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., and William L. Magness,
                              Relators

                                             Original Proceeding 1

                                                    ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on July 7, 2021.



                                                                      _____________________________
                                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-CI-04574, styled CPS Energy v. Electric Reliability Council of Texas,
Inc. and William L. Magness, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable
Solomon Casseb, III presiding.